                                                                                               FILED
                                                                                          CHARI-OTrE, NC

                        IN THE UNITED STATES DISTRICT COURT                                 Nov   -   5 ?0ts
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     STATESVILLE DIVISION

LTNITED STATES OF AMERICA                               )       DOCKET NO.:      5:   18-cr-49-FDW
                                                        )
       V.                                               )       CONSENT ORDER AND
                                                        )       JUDGMENT OF FORFEITURE
HEATH BLAKE WINKLER                                     )       PENDING RULE 32.2(c)(2)

        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

       1.      The following property is forfeited to the United States pursuant to 18 U.S.C. $
924(d),21 U.S.C. $ 853 and/or 28 U.S.C. $ 2a61(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. $ 853(n), pending final
adjudication herein:

               .    Approximately $1,426 in U.S. currency, one Smith & Wesson 9mm firearm
                    (serial number HEW4045), and ammunition, seized during                             the
                    investigation on MaY 11, 2018.

       2.       The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

       3.      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $ 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

       4.       Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

        5.      Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identiff, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P - 45.

        6.      As to any specific assets, following the Court's disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.
          The parties stipulate and agree that the aforementioned asset(s) constitute property derived
 from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
 facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to l8
 U.S.C. $ 924(d), 21 U.S.C $ 853 and/or 28 U.S.C. $ 2a61(c). The Defendant hereby waives the
 requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging
 instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
 administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.

R. ANDREW MURRAY
UNITED STATES ATTORNEY




STEVEN R. KAUFMAN
Assistant United States Attorney                      Defendant




                                                      c. MELISSA OWEN,        ESQ.
                                                      Attorney for Defendant

Signed this the 5th day of November 2018.




                                                               ID C. KEESLER
                                               LTNITED STATES MAGISTRATE JUDGE
